Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §102
Claims 1, 8, 15 are rejected under 35 USC 102(a)(1) as being anticipated by Sanford et al. US 2015/0263424.
As to claim 1, Sanford teaches an antenna structure (see fig.3a-3b), comprising: a plurality of array elements 315 in 311; at least one radio frequency component 307 comprising a plurality of feed ports 331/333; and a radio frequency switch 305 connected between at least two array elements 315 and at least two feed ports 331/333 of the at least one radio frequency component 307 (see fig.3B showing the connection between the individual elements 315, please N.B., Applicant doesn’t recite directly “connected between” so the type of connection remains open-ended), and configured to switch a feed object 315 of each feed port 331/333 connected to the radio frequency switch 305 to form a preset antenna array 311; wherein the feed object 315 is any array element of the at least two array elements connected to the radio frequency switch 305. Please N.B., no specific “preset” is recited so any array suffices. Still further, “array elements” can be virtually any structural entity because “element” is open-ended. “Ports,” “switch,” “feed object,” are also generic terms. Likewise, “radio frequency component” is open-ended because “component” may refer to virtually any structure that is tangential to the device. No specific structure or structural cooperative relationship appears to be recited in the instant claim beyond generic recitation of “elements,” “objects,” and “components,” which may refer to virtually any structure that is related to, tangential to, adapted to, or otherwise functionally aligned with an array, frequency switch, etc.
Sanford further teaches (see figs.3a-3b) wherein the at least one radio frequency component 307 comprises a plurality of radio frequency components (see individual component rectangles, not labelled, shown within component 307 or, alternatively, see [0126-0128] the structures may be formed in a separate antenna housing or within the same housing, so both “a single…component” and “plurality of … components” are considered by Sanford; please N.B., “components” remains a vague and open-ended term, which may refer to virtually any structure that is related to, tangential to, adapted to, or otherwise functionally aligned with the recited device, etc), wherein each of at least one first radio frequency component of the plurality of radio frequency components comprises a plurality of feed ports 331/333, and each feed port corresponds to at least one array element 315; and each of the at least one first radio frequency component is connected to the radio frequency switch 305, and the radio frequency switch is configured to switch a feed object (i.e. 315) corresponding to each feed port 331/333.
As to claim 8, Sanford teaches an electronic device comprising an antenna structure (see figs.3a-3b), comprising: a plurality of array elements 315 in 311; at least one radio frequency component 307 comprising a plurality of feed ports 331/333; and a radio frequency switch 305 connected between at least two array elements 315 and at least two feed ports 331/333 of the at least one radio frequency component 307 (see fig.3B showing the connection between the individual elements 315, please N.B., Applicant doesn’t recite directly “connected between” so the type of connection remains open-ended), and configured to switch a feed object 315 of each feed port 331/333 connected to the radio frequency switch 305 to form a preset antenna array 311; wherein the feed object 315 is any array element of the at least two array elements connected to the radio frequency switch 305. Please N.B., no specific “preset” is recited so any array suffices. Still further, “array elements” can be virtually any structural entity because “element” is open-ended. “Ports,” “switch,” “feed object,” are also generic terms. Likewise, “radio frequency component” is open-ended because “component” may refer to virtually any structure that is tangential to the device. No specific structure or structural cooperative relationship appears to be recited in the instant claim beyond generic recitation of “elements,” “objects,” and “components,” which may refer to virtually any structure that is related to, tangential to, adapted to, or otherwise functionally aligned with an array, frequency switch, etc. 
Sanford further teaches (see figs.3a-3b) wherein the at least one radio frequency component 307 comprises a plurality of radio frequency components (see individual component rectangles, not labelled, shown within component 307 or, alternatively, see [0126-0128] the structures may be formed in a separate antenna housing or within the same housing, so both “a single…component” and “plurality of … components” are considered by Sanford; please N.B., “components” remains a vague and open-ended term, which may refer to virtually any structure that is related to, tangential to, adapted to, or otherwise functionally aligned with the recited device, etc), wherein each of at least one first radio frequency component of the plurality of radio frequency components comprises a plurality of feed ports 331/333, and each feed port corresponds to at least one array element 315; and each of the at least one first radio frequency component is connected to the radio frequency switch 305, and the radio frequency switch is configured to switch a feed object (i.e. 315) corresponding to each feed port 331/333.

As to claim 15, Sanford teaches an arraying method for an antenna structure (see figs.3a-3b), comprising: a plurality of array elements 315 in 311; at least one radio frequency component 307 comprising a plurality of feed ports 331/333; and a radio frequency switch 305 connected between at least two array elements 315 and at least two feed ports 331/333 of the at least one radio frequency component 307 (see fig.3B showing the connection between the individual elements 315, please N.B., Applicant doesn’t recite directly “connected between” so the type of connection remains open-ended), and configured to switch a feed object 315 of each feed port 331/333 connected to the radio frequency switch 305 to form a preset antenna array 311; wherein the feed object 315 is any array element of the at least two array elements connected to the radio frequency switch 305. Please N.B., no specific “preset” is recited so any array suffices. Still further, “array elements” can be virtually any structural entity because “element” is open-ended. “Ports,” “switch,” “feed object,” are also generic terms. Likewise, “radio frequency component” is open-ended because “component” may refer to virtually any structure that is tangential to the device. No specific structure or structural cooperative relationship appears to be recited in the instant claim beyond generic recitation of “elements,” “objects,” and “components,” which may refer to virtually any structure that is related to, tangential to, adapted to, or otherwise functionally aligned with an array, frequency switch, etc. 
Additionally, Sanford teaches the arraying method comprises: determining any number of array elements 315 required by arraying in the plurality of array elements (the number of elements 315 may be varied); and regulating the radio frequency switch 305 to pair feed ports 331/333 of the frequency component 307 and the number of array elements 315 one by one to form an array (each port may be addressed to each array element as shown in fig.3b where a singular horizontal line representing a single port is connected to a single array element 315).
Sanford further teaches (see figs.3a-3b) wherein the at least one radio frequency component 307 comprises a plurality of radio frequency components (see individual component rectangles, not labelled, shown within component 307 or, alternatively, see [0126-0128] the structures may be formed in a separate antenna housing or within the same housing, so both “a single…component” and “plurality of … components” are considered by Sanford; please N.B., “components” remains a vague and open-ended term, which may refer to virtually any structure that is related to, tangential to, adapted to, or otherwise functionally aligned with the recited device, etc), wherein each of at least one first radio frequency component of the plurality of radio frequency components comprises a plurality of feed ports 331/333, and each feed port corresponds to at least one array element 315; and each of the at least one first radio frequency component is connected to the radio frequency switch 305, and the radio frequency switch is configured to switch a feed object (i.e. 315) corresponding to each feed port 331/333.

Claim Rejections - 35 USC §103
Claims 4-7, 11-14, 16-17, 19-20 are rejected under 35 USC 103(a) as being unpatentable over Sanford, of record.
     As to claim 4, Sanford teaches the antenna structure of claim 1 (see fig.3a-3b). Sanford doesn’t expressly teach wherein a distance between two adjacent array elements 315 is less than or equal to a wavelength when the antenna structure is at a preset working frequency. However, setting a distance between array elements with regards to a wavelength is one way to modulate performance characteristic as desired. It would be obvious to modify Sanford by setting the distance between the elements as recited in order to affect the device characteristic.       As to claim 5, Sanford teaches the antenna structure of claim 4 (see fig.3a-3b), wherein the plurality of array elements 315are arranged in a “preset” range, and the preset range is a range taking an “arrangement center” of the plurality of array elements (no specific preset or arrangement is specified so the roughly centered arrangement in fig.3b suffices). Sanford doesn’t expressly teach a circle center and taking two times of wavelength when the antenna structure is at the preset working frequency as a radius. However, please N.B., it would be obvious to adopt a circle center shape since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sanford with a circle center. Still further, it would be obvious to modify Sanford to taking two times of wavelength when the antenna structure is at the preset working frequency as a radius in order to modulate the device characteristic (setting the distance between the elements to a desired range as per desired frequency).       As to claim 6, Sanford teaches the antenna structure of claim 4 (see fig.3b), wherein the plurality of array elements 315 are arranged in a shape of at least one of: a round, a square, a cross, or a straight line (the shape is roughly a straight line). In any case, please N.B., it would be obvious to adopt any of the recited shapes since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sanford with any of the recited shapes.       As to claim 7, Sanford teaches the antenna structure of claim 1. Sanford doesn’t expressly teach further comprising a 5th-Generation (5G) millimeter wave antenna. However, please N.B., 5G is a well-known technology in the antenna art. It would be obvious to modify Sanford to apply a 5G wave antenna as per desired requirement. 
     As to claim 11, Sanford teaches the device of claim 8 (see fig.3a-3b). Sanford doesn’t expressly teach wherein a distance between two adjacent array elements 315 is less than or equal to a wavelength when the antenna structure is at a preset working frequency. However, setting a distance between array elements with regards to a wavelength is one way to modulate performance characteristic as desired. It would be obvious to modify Sanford by setting the distance between the elements as recited in order to affect the device characteristic.       As to claim 12, Sanford teaches the device of claim 11 (see fig.3a-3b), wherein the plurality of array elements 315are arranged in a “preset” range, and the preset range is a range taking an “arrangement center” of the plurality of array elements (no specific preset or arrangement is specified so the roughly centered arrangement in fig.3b suffices). Sanford doesn’t expressly teach a circle center and taking two times of wavelength when the antenna structure is at the preset working frequency as a radius. However, please N.B., it would be obvious to adopt a circle center shape since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sanford with a circle center. Still further, it would be obvious to modify Sanford to taking two times of wavelength when the antenna structure is at the preset working frequency as a radius in order to modulate the device characteristic (setting the distance between the elements to a desired range as per desired frequency).       As to claim 13, Sanford teaches device of claim 11 (see fig.3b), wherein the plurality of array elements 315 are arranged in a shape of at least one of: a round, a square, a cross, or a straight line (the shape is roughly a straight line). In any case, please N.B., it would be obvious to adopt any of the recited shapes since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sanford with any of the recited shapes.       As to claim 14, Sanford teaches the device of claim 8. Sanford doesn’t expressly teach further comprising a 5th-Generation (5G) millimeter wave antenna. However, please N.B., 5G is a well-known technology in the antenna art. It would be obvious to modify Sanford to apply a 5G wave antenna as per desired requirement.
As to claim 16, Sanford teaches the method for an antenna structure of claim 1 (see above). Sanford doesn’t expressly teach a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of a terminal to enable the terminal to implement the arraying. However, please N.B., a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor is routine in the electronic device art. It would be obvious to modify Sanford by applying a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of a terminal for the benefit of enabling the terminal to implement the arraying. 
     As to claim 17, Sanford teaches a mobile phone application comprising [0004] according to claim 1, wherein the antenna is configured to change a feed object of each feed port through a shift function of the radio frequency switch, thereby forming different antenna arrays in different states ([0132-0134, 0136], 0140, 0159] teaches shifting mechanics). Sanford doesn’t expressly teach the phone as the antenna structure performing the actions, however, it is implicit that the dynamics taught may be applied to mobile devices such as phones (see [0004]). It would be obvious to modify Sanford by applying the teachings of Sanford to mobile phones such as smart phones.      As to claim 19, Sanford teaches the antenna structure of claim 18 (see fig.3a-3b). Sanford doesn’t expressly teach wherein a distance between two adjacent array elements 315 is less than or equal to a wavelength when the antenna structure is at a preset working frequency. However, setting a distance between array elements with regards to a wavelength is one way to modulate performance characteristic as desired. It would be obvious to modify Sanford by setting the distance between the elements as recited in order to affect the device characteristic.       As to claim 20, Sanford teaches the antenna structure of claim 19 (see fig.3a-3b), wherein the plurality of array elements 315are arranged in a “preset” range, and the preset range is a range taking an “arrangement center” of the plurality of array elements (no specific preset or arrangement is specified so the roughly centered arrangement in fig.3b suffices). Sanford doesn’t expressly teach a circle center and taking two times of wavelength when the antenna structure is at the preset working frequency as a radius. However, please N.B., it would be obvious to adopt a circle center shape since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sanford with a circle center. Still further, it would be obvious to modify Sanford to taking two times of wavelength when the antenna structure is at the preset working frequency as a radius in order to modulate the device characteristic (setting the distance between the elements to a desired range as per desired frequency).  

Response to Remarks
After consideration, Applicant’s remarks filed 4/22/22 are respectfully considered unpersuasive. 
In arguments, Applicant recites feature A and feature B that Sanford fails to disclose—however, the Office respectfully disagrees. With regards to feature A, please N.B.., Applicant does not currently recite that the connection is a direct connection, that is, Applicant does not currently recite that the radio frequency switch is “directly connected between” the array elements and feed ports. Therefore, see fig.3B of Sanford, showing the connection between the individual elements 315, since Applicant doesn’t recite directly “connected between” the type of connection remains open-ended and it is considered Sanford fig.3B teaches this connection. 
With regards to feature B, please N.B., once again, there is missing in the current claims any recitation that the connection is a direct connection; therefore, the structural cooperative relationship among the different components remains relatively open-ended insofar as the order in which they are configured. Until Applicant claims that the connection is a direct connection, it is considered that figs.3a-3b of Sanford shows the connection between the switch and the port/elements as there is currently no limitation that necessarily puts the different components in a direct order of structural cooperative relationship. As such, the Office maintains that the Sanford reference teaches features A and B as the claims are currently written. Applicant may amend around the recited rejection of Sanford by clarifying that the connection is a direct connection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646